Citation Nr: 0600778	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  97-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent, effective from May 3, 1998, for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 70 
percent, effective from October 2, 2001, for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Muskogee, Oklahoma 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a September 1996 rating decision, 
the RO granted service connection, effective July 31, 1996, 
for the veteran's PTSD, and assigned a disability rating of 
10 percent.  The veteran appealed the 10 percent rating.  
While the veteran's appeal has been pending, in subsequent 
rating decisions, the RO increased the rating several times.  
The RO increased the rating effective from July 31, 1996, to 
30 percent, and granted an increase to a 50 percent rating 
effective May 3, 1998.

In a June 2001 decision, the Board denied entitlement to a 
rating for PTSD in excess of 30 percent prior to May 3, 1998, 
and denied a rating for PTSD in excess of 50 percent 
effective from May 3, 1998.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2005, the Court granted a joint 
motion of the parties to dismiss the appeal for a rating in 
excess of 30 percent prior to May 3, 1998, and to vacate the 
part of the BVA decision denying a rating in excess of 50 
percent from May 3, 1998, forward.  The Court remanded the 
case to the Board for development and readjudication.

In an August 2002 rating decision, the RO increased the 
rating for PTSD to 70 percent effective October 2, 2001.  The 
Court has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, the veteran has an ongoing appeal of 
the 50 percent and 70 percent ratings assigned rating for his 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion that the Court granted in June 2005 
indicated that the most recent VA mental health examination 
of the veteran had been several years earlier, and that more 
recent information would be relevant to the veteran's appeal.  
The Board will remand the case for a new psychiatric 
examination to determine the current manifestations and 
severity of the veteran's PTSD.  In addition, the Court noted 
that it was not clear whether VA had fulfilled its duties, as 
outlined in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. § 5100 et seq. (West 2002)), and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005)), to notify the veteran regarding 
the development of evidence relevant to his claim, and to 
assist him in developing evidence pertinent to his claim.  On 
remand, the AMC or RO must ensure that the VCAA notice and 
assistance provisions are met.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current manifestations of 
his PTSD.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should provide 
detailed findings as to the type, 
frequency, and severity of the veteran's 
PTSD symptoms, and the degree of 
occupational and social impairment 
produced by that symptomatology.

2.  The RO should ensure that the veteran 
receives assistance and notice with 
regard to the development of his claim 
consistent with the requirements of the 
VCAA.

3.  Thereafter, the RO should review the 
case.  If the appeal remains less than 
fully granted, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


